Citation Nr: 1138398	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  09-30 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left foot disorder.  

2.  Entitlement to service connection for a left knee disorder.  

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran served on active duty (AD) in the U.S. Marine Corps from April 1986 to March 1990.  He then had service in the Marine Corps Reserve from April 1990 to November 1992.  He served in the Army National Guard from November 1992 to August 1995.  He was in non-military status from August 1995 to July 1999.  In July 1999, he re-enlisted in the Army National Guard, where he remained a member until May 2000.  He was again in non-military status from May 2000 to November 2001, and in November 2001, he was reassigned to the Reserve Troop Program Unit.  In March 2002, he again re-enlisted in the Army National Guard until he was discharged in June 2004 for failure to complete a drug abuse rehabilitation program.  In October 2004, he re-enlisted in the Army National Guard and was called to active duty (AD) from September 2005 to January 2006, with service in Kuwait/Iraq from October 2005 to December 2005.  He was again called to active duty (AD) from January 2008 to December 2008, at which time he received a discharge under other than honorable conditions in lieu of trial by court-martial.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

On his August 2009 VA Form 9, the Veteran requested a hearing before the Board in Washington, D.C.  It was scheduled for April 19, 2010.  However, in December 2009, the Veteran stated that he wished to cancel his hearing as he could not afford to travel.  He confirmed that he did not wish to have a hearing in August 2011 correspondence sent to the Board.  Under 38 C.F.R. § 20.704(e), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Thus, the Board will proceed with appellate review.   

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

FINDINGS OF FACT

1.  The competent and probative evidence preponderates against a finding that the Veteran has a current left foot disorder that is due to any incident or event in military service, nor was arthritis manifested during active duty or within one year after separation from active duty.

2.  The competent and probative evidence preponderates against a finding that the Veteran has a current left knee disorder that is due to any incident or event in active military service.


CONCLUSIONS OF LAW

1.  A left foot disorder was not incurred in or aggravated by service, nor may arthritis be presumed to have been incurred in service.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).  

2.  A left knee disorder was not incurred in or aggravated by service.  38 U.S.C.A. § 1101, 1110, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed below, has the Board identified any.

In March 2006, VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.  In addition, the letter described how VA calculates disability ratings and effective dates.  

The Board finds that the contents of the March 2006 letter satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist, including the requirements set forth by the Court in Dingess, supra.  In addition, the July 2007 rating decision and June 2009 SOC explained the basis for the RO's action, and the SOC provided him with an additional 60-day period to submit more evidence. 

Thus, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs) and treatment records from the Cleveland VA Medical Center (VAMC).  The Board notes that not all of his STRs were able to be located, particularly for the active duty period from September 2005 to January 2006.  Indeed, the RO made a Formal Finding on the Unavailability of Service Records for that period in June 2007.  Efforts made to obtain those records are outlined in the Finding.  In circumstances such as this, where the original STRs are unavailable, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In addition, the Board finds that a VA examination or opinion is not necessary to fulfill VA's duty to assist in this case.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, although there are two incidents of foot pain documented in service, there is no current diagnosis or treatment for any foot condition.  In addition, there is no documentation of any knee problems in service.  Moreover, there are no competent medical opinions suggesting a relationship between any current foot or knee problems and active duty, and no other medical evidence of record suggests a causal relationship between any current foot or knee disorder and active duty.  Accordingly, an examination is not required here, even under the low threshold of McLendon.  
 
Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2011).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
1.  Left Foot

The Veteran contends that he has a current left foot disorder that is related to active duty.  In his VA Form 21-526, he indicated that he fractured the foot in 1988 (during active duty in the Marine Corps) and was seen at Camp Lejeune Hospital.  

His November 1985 enlistment examination report is negative for any manifestation of foot problems.  In January 1987, he complained of pain and swelling of the left foot for 3 days.  He had given himself warm foot soaks for the past 2 days with no change.  He stated that while he was in the field, he almost got frostbite in his left foot.  On physical examination, there were no bruises, he had full range of motion of the foot, and there was pain to the lateral side of the foot.  The Veteran also reported numbness to his toes.  The doctor prescribed pain medication and told him to come back if symptoms persisted.  

In August 1989, the Veteran complained of left ankle pain after someone landed on his foot after jumping while playing basketball.  He reported pain with ambulation and flexion of the foot.  He denied numbness.  There was acute pain in the anterior part of the foot, with no ecchymosis or gross deformities.  There was edema and acute pain over the cruciate ligament.  The diagnosis is illegible.  

There is no further documentation of foot pain during the period of active duty from April 1986 to March 1990.  His February 1990 separation examination is negative for any foot complaints.  Moreover, the remainder of the Reserve medical records and treatment records from his period of active duty from January 2008 to December 2008 are negative for any complaints of or treatment for foot problems.

Following separation from active duty in December 2008, there is no documentation of treatment for left foot problems.

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of service connection for a left foot disorder.  

First, the Board has ruled out presumptive service connection under 38 C.F.R. §§ 3.307, 3.309, as there is no evidence that symptoms of arthritis in the foot were manifested either during service or during the applicable one-year presumptive period after service separation.  Further, there is no radiographic evidence of arthritis during service or within the year following his separation.  

Next, there are no documented complaints of foot problems or treatment for a current left foot disorder.  Accordingly, the greater weight of the probative evidence is against finding that the Veteran has a current left foot disorder.  As a result, the claim must fail.  Indeed, in the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record fails to support a current diagnosis of the claimed disability, that holding would not apply.

Finally, continuity of the disorder has not been established by the evidence.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current foot pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the present case, the Veteran's foot pain is found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  The Veteran's service records show 2 incidences of foot pain during active duty in 1987 and 1989.  However, his 1990 separation examination report made no mention of ongoing foot problems.  Following service, there is no documentation of complaints or treatment for foot problems.  While he appears to be sincere in his belief as to service connection, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  Therefore, the absence of documented complaints or treatment following his military discharge is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  Moreover, there are no competent opinions relating any foot problems to military service.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.
  
Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left foot disorder, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 

2.  Left Knee

Next, the Veteran contends that he has a left knee disorder that is related to active duty.  His claim form indicates he injured the knee in 1988 and received treatment for it from 1988 to 1992 at Camp Lejeune.  

His November 1985 enlistment examination report is negative for any knee complaints.  There is no documentation of any knee problems during the period of active duty from April 1986 to March 1990.  His February 1990 separation examination report mentions a scar on the leg, although it is unclear to which leg the note is referring.

A July 1995 enlistment examination report for the Reserve indicates the Veteran walked into a piece of metal at work in Cleveland, Ohio and had to seek treatment for his left leg.  The report also documents a surgical scar on the medial left thigh, and states that the Veteran had knee surgery consisting of a fasciotomy.  

A July 1999 National Guard examination indicates the Veteran had surgery to the left thigh in 1992.  

A January 2000 VAMC note states that the Veteran had a piece of metal in his left thigh that was surgically removed in 1994.  The surgery consisted of a fasciotomy with a post-operative deep vein thrombosis.  He was hospitalized for 45 days and had residual left leg numbness and shakes.  

A May 2005 VAMC note states that the Veteran had chronic pain and numbness in his left thigh secondary to severe laceration of the vasculature and nerves in the left leg.  Throbbing occurred at night, and daily activities exacerbated his symptoms.  Pain was a 7 out of 10 in severity on average, and 8 to 9 out of at its worst.  

An August 2005 treatment note indicates the Veteran had a left leg fasciotomy secondary to an accident on the job in 1994.  

An October 2005 treatment note from his active duty period in the National Guard states that the Veteran sustained a left leg injury in the Marine Corps and had problems running.  He was given a physical profile.  

A February 2006 VAMC treatment note indicates the Veteran sustained a left leg injury while in Iraq.  He complained of left leg pain where he had prior surgery in March 2006.  He also sought treatment at the VAMC for left leg pain in August 2006, but no information is provided regarding the origin of the pain.    

A July 2008 treatment note from the Veteran's active duty period states that he sustained a shrapnel injury followed by a fasciotomy 14 years earlier (approximately 1994), and was currently seeking a profile to allow him not to run as it had caused him significant pain and swelling.  His symptoms were aggravated that day because he had run a quarter of a mile the day before.  He reported that he occasionally woke up at night due to pain in his leg.  Edema was evidence in the left calf.  There was also moderate hypersensitivity at the dorsal foot and distal tibia, and decreased sensation from the distal tibia to the knee.  The doctor assessed lower left extremity edema with paresthesia, consistent with possible exertional compartment syndrome.  

The following month, the Veteran reported no change in his leg symptoms and stated that he had seen an orthopedist who did not think he had exertional compartment syndrome.  The left leg was still edematous.  He was unable to complete a squat due to thigh pain.  He began a physical therapy program.    

There is no documentation of treatment for knee problems following his separation from service in December 2008.  

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of service connection for a left knee disorder.  

First, the Board finds that the weight of the evidence is against a finding that the Veteran has a current knee disorder.  An injury to the left thigh is well-documented, and while one document mentions "knee surgery," it appears that it is referring to surgery to remove a piece of metal from the left thigh.  Moreover, there is no documentation of treatment for any knee problem.  Since there is no current knee disorder, the claim must fail.  As above, in the absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225 (1992).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain, 21 Vet. App. 319 (2007).  However, where the overall record fails to support a current diagnosis of the claimed disability, that holding would not apply.

Next, continuity of the disorder has not been established by the evidence.  As above, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current pain and other experienced symptoms.  See, e.g., Layno, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). 

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Davidson; Buchanan, supra.  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu, 2 Vet. App. at 495 (1992).  

In the present case, the Veteran's knee pain is found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  The STRs show no evidence of any knee problems during any period of active duty.  Beginning in 1995, there is documentation of a work injury and surgery to the thigh occurring between 1992 and 1994.  Although one document describes the surgery as "knee surgery," this description is inconsistent with the remainder of the documents, which describe thigh surgery.  Moreover, there is no documentation of any knee problems following his separation from service in 2008.  While he is clearly sincere in his beliefs, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  The absence of documented complaints or treatment during and after his military discharge is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry, 7 Vet. App. 59 (1994).  Moreover, there are no competent opinions relating any current knee problem to active service.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.

Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left knee disorder, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 


ORDER

Service connection for a left foot disorder is denied.  

Service connection for a left knee disorder is denied.  


REMAND

The Board is of the opinion that VA's duty to assist includes affording the Veteran a VA examination with regard to his PTSD claim under the facts and circumstances of this case.  

VA will provide a medical examination which includes a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  An examination is deemed "necessary" if the evidence of record (lay or medical) includes competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 U.S.C.A. §5103A(d)(2).  

In this case, the Veteran contends he has PTSD due to his experiences in the military.  There are 3 main stressors identified in the record.  First, in February 2006, just after the Veteran returned from Kuwait, he sought treatment at the VAMC where it was noted that he sustained a left leg injury the month before when a humvee was blown over in an explosion and members of his team were killed in the vehicle next to him.  Next, in 1989, he witnessed a helicopter crash after it hit a telephone line, and 16 or 17 of his fellow Marines were killed, including a close friend.  Finally, from about October 2005 to January 2006, he was assigned as an IED sweeper, but was twice tasked to pick up body parts of Iraqi soldiers who had been killed by an IED.  

Notably, the Veteran's records do not indicate that he was involved in direct combat, but only that he was in a theater of combat.  Moreover, the RO has been unable to verify the claimed stressors, and thus, the claim has been denied.  

However, with regard to stressor verification, the VA regulation at 38 C.F.R. 3.304(f) has recently been amended by the Secretary of Veterans Affairs, by the addition a new paragraph which liberalizes, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The paragraph reads as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity"' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010).  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010.
  
Moreover, the Board notes that a military doctor attributed the Veteran's PTSD to two of the above claimed stressors in a very detailed December 2008 psychiatric evaluation report.  Thus, since the revised regulation is potentially applicable to this case,  and no VA physician has rendered an opinion as to whether his claimed stressor can support a diagnosis of PTSD, the Board finds that a VA examination is necessary to make this determination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by a VA psychologist or psychiatrist knowledgeable in assessing PTSD to determine whether the Veteran has PTSD as defined by the criteria in the American Psychiatric Association manual, DSM-IV, based upon his claimed in-service stressor(s).  Any and all studies deemed necessary, including psychological examination and/or testing, should be completed.  The claims file, including a copy of this Remand, must be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review was accomplished.  

a.  The examiner should be requested to provide an opinion as to whether it is at least as likely as not (i.e., to a degree of probability of 50 percent or more) that the Veteran's claimed in-service stressor(s), if accepted as true, was (were) sufficient to have caused the current psychiatric symptoms, or whether such causation is unlikely (i.e., a probability of less than 50 percent).  The examiner is also requested to determine whether it is at least as likely as not that the diagnostic criteria to support a diagnosis of PTSD have been satisfied by both the in-service stressor(s) and the current symptomatology, consistent with the DSM-IV, or whether it is unlikely (i.e., a probability of less than 50 percent) that those criteria have been met.  The examiner should specifically address the claimed stressors above, including the humvee explosion, helicopter crash, and IED sweeping.  

b.  If the Veteran is found to have PTSD, the examiner is requested to identify the diagnostic criteria, including the specific stressor(s) supporting the diagnosis, and the current manifestations which distinguish that diagnosis from other psychiatric disorders.  

c.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

d.  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.

2.  When the development requested has been completed, the claim should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


